PER CURIAM
The trial court dismissed defendant’s indictment for burglary in the first degree “in the furtherance of justice.” As the state points out, the order of dismissal does not set forth the reasons for dismissing the case as required by ORS 135.755.1
Reversed and remanded.

 ORS 135.755 provides:
“The court may, either of its own motion or upon the application of the district attorney, and in furtherance of justice, order the proceedings to be dismissed; but in that case, the reasons of the dismissal shall be set forth in the order, which shall be entered in the journal.”